


110 HRES 1482 IH: To condemn the efforts of the Human Rights

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1482
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. McCotter (for
			 himself, Ms. Ros-Lehtinen, and
			 Mr. Smith of New Jersey) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		To condemn the efforts of the Human Rights
		  Committee of the United Nations and the United Nations Committee on the
		  Elimination of Discrimination against Women to pressure and coerce the
		  democratically elected government of the Republic of Ireland to reduce or
		  eliminate its constitutionally established abortion
		  restrictions.
	
	
		Whereas the Human Rights Committee of the United Nations
			 (in this resolution referred to as the Human Rights Committee)
			 monitors states who are parties to the International Covenant on Civil and
			 Political Rights (in this resolution referred to as the
			 Covenant), to determine if a state has complied with and
			 implemented the terms of the Covenant;
		Whereas the United Nations Committee on the Elimination of
			 Discrimination against Women (in this resolution referred to as the
			 CEDAW) monitors states who are parties to the Convention on the
			 Elimination of all Forms of Disrimination Against Women (in this resolution
			 referred to as the Convention), to determine if a state has
			 complied with and implemented the terms of the Convention;
		Whereas the unelected members of Human Rights Committee
			 and the CEDAW operate without any formal oversight and are entirely
			 unaccountable to the United Nations System and Member States;
		Whereas the unelected members of the Human Rights
			 Committee and the CEDAW use General Comments and General Recommendations,
			 respectively, to change the meaning of the Covenant and the Convention from the
			 original text negotiated by the sovereign states;
		Whereas no United Nations human rights treaty, including
			 the Covenant and the Convention, mentions the word abortion, or
			 establishes or implies a right to abortion;
		Whereas, on August 20, 1999, the CEDAW pressured the
			 democratically elected government of the Republic of Ireland to change its laws
			 restricting abortion, by issuing a Report of the Committee on the Elimination
			 of Discrimination against Women which stated … the Committee is
			 concerned that, with very limited exceptions, abortion remains illegal in
			 Ireland., and stated that the government of Ireland ought to …
			 facilitate a national dialogue on women’s reproductive rights, including on the
			 restrictive abortion laws.;
		Whereas, on July 24, 2000, the Human Rights Committee
			 attempted to coerce democratically the elected government of the Republic of
			 Ireland to change its laws restricting abortion, implying that the Covenant
			 obligates the Republic to do so, by issuing Concluding Observations on Ireland
			 of the Human Rights Committee that stated [t]he State should ensure that
			 women are not compelled to continue with pregnancies where that is incompatible
			 with obligations arising under the Covenant (art. 7) and General Comment No.
			 28.;
		Whereas, on July 22, 2005, the CEDAW pressured the
			 democratically elected government of the Republic of Ireland to change its laws
			 restricting abortion by issuing Concluding Comments on Ireland that stated
			 … the Committee reiterates its concern about the consequences of the
			 very restrictive abortion laws under which abortion is prohibited except where
			 it is established as a matter of probability that there is a real and
			 substantial risk to the life of the mother that can be averted only by the
			 termination of her pregnancy.;
		Whereas, on July 22, 2005, the CEDAW admitted in its
			 Concluding Comments on Ireland, that extensive national dialogue had
			 occurred [in Ireland] on the issue of abortion, with five separate referendums
			 held on three separate occasions., but again pressured the
			 democratically elected government of the Republic of Ireland to change its laws
			 restricting abortion (while ignoring the rejection by the Irish people of five
			 measures to liberalize those abortion laws) by … urging the State party
			 to continue to facilitate a national dialogue on women’s right to reproductive
			 health, including the very restrictive abortion laws.;
		Whereas, on July 30, 2008, the Concluding Observations on
			 Ireland of the Human Rights Committee strongly pressured and attempted to
			 coerce the democratically elected government of the Republic of Ireland to
			 change its laws restricting abortion, implying that the laws contravene the
			 Convention, by stating [t]he Committee reiterates its concern regarding
			 the highly restrictive circumstances under which women can lawfully have an
			 abortion in the State party., and [t]he State party should bring
			 its abortion laws into line with the Covenant.; and
		Whereas the established pattern of pressure and attempted
			 coercion from the Human Rights Committee and the CEDAW against the
			 democratically elected government of the Republic of Ireland to change its laws
			 restricting abortion represents a microcosm of the efforts of the United
			 Nations Human Rights Treaty System (with the present exception of the Committee
			 on Migrant Workers) to pressure and coerce over 80 states to change their laws
			 restricting abortions: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the efforts of the Human Rights
			 Committee of the United Nations and the United Nations Committee on the
			 Elimination of Discrimination against Women to pressure and coerce the
			 democratically elected government of the Republic of Ireland to reduce or
			 eliminate its constitutionally established abortion restrictions;
			(2)strongly rebukes the efforts of the Human
			 Rights Committee of the United Nations and the United Nations Committee on the
			 Elimination of Discrimination against Women to interpret the International
			 Covenant on Civil and Political Rights and the Convention on the Elimination of
			 all Forms of Disrimination Against Women as establishing the right to
			 abortion;
			(3)calls into question the merit of using
			 United States taxpayer-generated revenues to support the Human Rights Committee
			 of the United Nations and the United Nations Committee on the Elimination of
			 Discrimination against Women in light of the consistent work of the committees
			 to promote the practice of abortion around the world; and
			(4)urges countries
			 with restrictions on the practice of abortion to remain steadfast in the
			 time-honored traditions and verities of their cultures, which recognize that
			 every human being, born or unborn, has an inherent right to life, despite the
			 pressure and coercion by the members of the United Nations Human Rights Treaty
			 System, whose positions and views on abortion are increasingly influenced by
			 pro-abortion, non-governmental organizations such as the Center for
			 Reproductive Rights, the International Women’s Health Coalition, and the
			 International Planned Parenthood Federation.
			
